DETAILED ACTION
This Non-Final action is responsive to communications: 09/26/2022
Applicant amended claims 1, 8; claims 2-4, 7, 9-12 are in cancelled status. Claims 1, 5-6, 8 are pending. Claims 1 and 8 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
4.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/20/2022.  This IDS has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.
Applicant is requested to check spec informality e.g. alignment/ consistency with CON applications filed earlier (if applicable) and applicant’s co-operation is sought in this regard.

Drawings
5. 	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following claim language (see the crossed out limitations) must be shown or the feature(s) canceled from the claim(s). Claimed biasing scheme is not illustrated sufficiently and the biasing is not clear in terms of set and reset operation and verification. Characteristics of the program ramping voltage in combination with verification  voltage and their application with timing is not clearly depicted (or describe in spec clearly).
No new matter should be entered.
	Claim 1. A non-volatile memory system comprising: an array of resistive random access memory (RRAM) cells organized into rows and columns, wherein each cell comprises a top electrode, a bottom electrode, and a switching layer between the top electrode and bottom electrode; a plurality of bit lines, each bit line coupled to a column of RRAM cells; a plurality of word lines, each word line coupled to a row of RRAM cells; a plurality of source lines, each source line coupled to two adjacent rows of RRAM cells; and a set-while-verify circuit for performing 
Claim 8. A non-volatile memory system comprising: an array of resistive random access memory (RRAM) cells organized into rows and columns, wherein each cell comprises a top electrode, a bottom electrode, and a switching layer between the top electrode and bottom electrode; a plurality of bit lines, each bit line coupled to a column of RRAM cells; a plurality of word lines, each word line coupled to a row of RRAM cells; a plurality of source lines, each source line coupled to two adjacent rows of RRAM cells; and a reset-while-verify circuit for performing 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections
6.	Claims 1, 5-6, 8 are objected to because the claims are not readable on drawing. See drawing objection above.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claims  1 and 8 is/are rejected under 35 U.S.C. 103 as being obvious over Shimakawa (US 2013/0044535 A1), in view of  Frey et al. (US 2012/0230098 A1).
Regarding independent claim 1, Shimakawa teaches a non-volatile memory system (Fig. 4: 120: variable resistance nonvolatile memory device. See Fig. 1-Fig 19 for components and functionality) comprising: 
an array of resistive random access memory (RRAM) cells organized into rows and columns (para [0057] and Fig. 4: 121 “memory cell array”), 
wherein each cell comprises a top electrode, a bottom electrode, and a switching layer between the top electrode and bottom electrode (Fig. 3 in context of para [0047]); 
a plurality of bit lines, each bit line coupled to a column of RRAM cells (Fig. 4: BL’s and RRAM array 121); 
a plurality of word lines, each word line coupled to a row of RRAM cells (Fig. 4: WL’s and RRAM array 121); 
a plurality of source lines (e.g. Fig. 4: SL0), each source line coupled to two adjacent rows of RRAM cells (e.g. Fig. 4: WL0, WL1).

    PNG
    media_image1.png
    574
    794
    media_image1.png
    Greyscale

Shimakawa is silent with respect to using set-while-verify circuit and utilizing current limit for verifying program operation.
Frey teaches
a set-while-verify circuit (Fig. 1: 4 or Fig. 5: 21, 22) for performing a set operation (limitation taken as programming operation from a “partially-amorphous” state to another “partially-amorphous” state) on a selected RRAM cell in the array by applying a ramping voltage to a bit line (Fig. 4: VBL voltage shown. See Fig. 12 for programming cycle) coupled to the selected RRAM cell (see Fig. 5 cell) until a current through the selected RRAM cell exceeds a target set current (Fig. 4 and Fig. 5 in context of para [0062], para [0056], para [0057]: “predetermined current threshold”).
Shimakawa and Frey are in analogous field of art of variable resistance memory write operation and verification method. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of  Frey  into the teachings of Shimakawa such that current detection based program verify scheme can be employed in the apparatus in order to improve “…programming accuracy and bandwidth…” (Frey para [0034]).
Regarding independent claim 8, Shimakawa teaches non-volatile memory system comprising: an array of resistive random access memory (RRAM) cells organized into rows and columns, wherein each cell comprises a top electrode, a bottom electrode, and a switching layer between the top electrode and bottom electrode; a plurality of bit lines, each bit line coupled to a column of RRAM cells; a plurality of word lines, each word line coupled to a row of RRAM cells; a plurality of source lines, each source line coupled to two adjacent rows of RRAM cells; (see claim 1 rejection analysis).
Shimakawa is silent with respect to remaining provisions of this claim.
Frey teaches -
a reset-while-verify circuit (Fig. 1: 4 or Fig. 5: 21, 22) for performing a reset operation (limitation taken as programming operation from lower resistance state to higher resistance state) on a selected RRAM cell in the array by applying a ramping voltage to a bit line (Fig. 4: VBL voltage shown. See para [0037]: programming cycle)  coupled to the selected RRAM cell (see Fig. 5 cell) until a current through the selected RRAM cell is lower than a threshold reset current (Fig. 4 and Fig. 5 in context of para [0062], para [0056], para [0057]: “predetermined current threshold”).
Shimakawa and Frey are in analogous field of art of variable resistance memory write operation and verification method. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of  Frey  into the teachings of Shimakawa such that current detection based program verify scheme can be employed in the apparatus in order to improve “…programming accuracy and bandwidth…” (Frey para [0034]).

.	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
All references cited in previous CON/ DIV applications are applicable.
Following are new found arts based on updated search
KUNITAKE et al. (US 2011/0235401 A1): Fig. 1-Fig. 22 disclosure applicable for all claims. PARK (US 2015/0380086 A1): Fig. 1-Fig. 18 disclosure applicable for all claims. Fukumoto (US 7,057,922 B2): Fig. 1-Fig. 18 disclosure applicable for all claims.  CHO (US 2010/0085799 A1): Fig. 1-Fig. 26B disclosure applicable for all claims. 
In addition to prior arts used in current rejection.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825